Citation Nr: 0938356	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1946 to 
January 1948.  He died in February 2008, and the appellant is 
his surviving spouse.  At the time of his death, the Veteran 
had a pending claim for SMC based on the need for aid and 
attendance.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.


FINDINGS OF FACT

1.  Prior to death, the Veteran was not blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or contraction of the visual field to 5 degrees or 
less, and was not a patient in a nursing home.  

2.  The Veteran's claim for SMC based on the need for aid and 
attendance was received at the RO on June 26, 2007.

3.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether, due to 
service-connected disabilities, the Veteran was so helpless 
as to be in need of the regular aid and attendance of another 
person for the entire period of SMC claim from June 26, 2007. 





CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for SMC based on the need for regular aid and 
attendance, for accrued benefits purposes, have been met for 
the entire period of SMC claim from June 26, 2007.  38 
U.S.C.A. §§ 1114, 1502, 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 
3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the present 
case, the appellant was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal in an April 2008 letter.  An October 2008 VA letter 
included information on effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The appellant's claim was later addressed in a May 
2009 Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA and private medical records, including aid and 
attendance examination reports with opinions, have been 
obtained.  In light of the full grant of benefits in this 
case, no further notice or assistance is required in this 
case.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  

SMC for Aid and Attendance

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."

Accrued benefits include those that a veteran was entitled to 
at the time of death under an existing rating or the evidence 
physically or constructively of record at the time of a 
veteran's death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  
Thus, the appellant cannot furnish additional evidence that 
could be used to substantiate her claim, and VA could not 
develop additional evidence that would substantiate the claim 
of entitlement to accrued benefits.  "Evidence in the file at 
date of death" means evidence in VA's possession on or before 
the date of the beneficiary' s death, even if such evidence 
was not physically located in the VA claims folder on or 
before the date of death.  38 C.F.R. § 3.1000(d)(4); see also 
Hayes v. Brown, 4 Vet. App. 353 (1993).

The Board notes that the applicable law was amended several 
years ago to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This 
amendment is applicable only with respect to deaths occurring 
on or after December 16, 2003, such as in this case.  

SMC is payable to a veteran who, as a result of his service-
connected disabilities, is so helpless as to need or require 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. 
§ 3.351(c), a veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 
38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether a veteran is in need of the regular aid and 
attendance of another person: the inability of a veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of a veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

Also, under this section, "bedridden" status will be a proper 
basis for the determination of the need for regular aid and 
attendance.  For the purposes of this section, "bedridden" 
means that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be 
made.  The particular functions which a veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that a veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's conditions are such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a 
veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the Court has held that it is logical 
to infer there is a threshold requirement that "at least one 
of the enumerated factors be present").

In this case, the Veteran's claim for SMC based on the need 
for aid and attendance was received at the RO on June 26, 
2007.  The Veteran then died in February 2008.  The appellant 
is his surviving spouse.  At the time of his death, the 
Veteran had a pending claim for SMC based on the need for aid 
and attendance. 

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether, due to service-
connected disabilities, the Veteran was so helpless as to be 
in need of the regular aid and attendance of another person 
for the entire period of SMC claim from June 26, 2007.  In 
the present case, the Veteran's service-connected 
disabilities consisted of chronic lumbosacral strain (100 
percent disabling); osteoarthritis of the left knee 
associated with lumbosacral strain (30 percent disabling); 
and osteoarthritis of the right knee, status post right total 
knee replacement, associated with chronic lumbosacral strain 
(30 percent disabling).  The combined evaluation was 100 
percent, and a total disability rating based on individual 
unemployability due to service-connected disability was 
granted effective July 24, 2001.  38 C.F.R. § 4.25.

The appellant has not contended, nor does the evidence show, 
that the Veteran was legally blind prior to death.  
Furthermore, the Veteran was not confined to a nursing home 
because of mental or physical incapacity.  Thus, the first 
two criteria of 
38 C.F.R. § 3.351(c) are not applicable in this case, and may 
not be used to support the claim for SMC based on the need 
for regular aid and attendance of another person.  As a 
consequence, entitlement to the SMC for aid and attendance 
turns on whether evidence established a factual need for 
regular aid and attendance prior to the Veteran's death.  

The evidence of record at the time of death included VA 
treatment records, examinations, and medical opinions dated 
through December 2007.  According to a September 2002 Aid and 
Attendance evaluation, the Veteran was capable of managing 
the majority of his activities of daily living but at times 
required the assistance of his spouse.  The diagnoses upon 
which the determination that the Veteran needed the 
assistance of another person included service-connected 
disabilities of severe degenerative joint disease of the 
knees (status post unsuccessful left total knee replacement 
in 1999) and  chronic recurrent and severe lumbosacral 
strain, as well as non-service-connected disorders of 
diabetes mellitus, coronary artery disease, and Parkinson's 
disease.

According to a June 2003 opinion from a VA physician, Dr. K, 
the Veteran was essentially housebound due to his service-
connected back and bilateral knee disabilities, with his 
mobility extremely limited within his home.  He used a cane 
and walker to ambulate short distances.  It was noted by Dr. 
K on VA Aid and Attendance evaluation in May 2004 that the 
Veteran was essentially housebound and required the daily 
personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home, or 
other institutional care.  The diagnoses included service-
connected degenerative joint disease of the knees and back, 
and non-service-connected dementia, Parkinson's disease.

Hospital records from Lahey Clinic Medical Center dated in 
January 2007 reveal that the Veteran underwent a total right 
knee arthroplasty for his service-connected right knee 
disability (degenerative joint disease).  According to an 
August 2007 opinion from Dr. K, the Veteran required the aid 
and attendance of another person to perform the activities of 
daily living due to service-connected degenerative joint 
disease of the knees, as well as non-service-connected 
diabetes mellitus, Parkinson's disease, heart disease.  This 
opinion did not comment on the additional impairment due to 
the Veteran's service-connected degenerative joint disease of 
the lumbar spine (originally called chronic lumbar strain), 
rated 100 percent disabling.  Dr. K noted on an Aid and 
Assistance evaluation report added to the file in December 
2007 that the Veteran needed assistance with the activities 
of daily living.  The diagnoses were service-connected 
degenerative joint disease, as well as non-service-connected 
Parkinson's disease, diabetes mellitus, congestive heart 
failure, and afibrillation.

The Board notes that a July 2008 opinion from Dr. K, in which 
it is noted that it is as likely as not that the Veteran's 
housebound status and need for aid and attendance were 
related primarily to his service-connected back and knee 
disabilities, was prepared and received into the claims files 
subsequent to the Veteran's death and, accordingly, may not 
be considered in this adjudication.  See 38 C.F.R. § 3.1000.

The above evidence on file at the time of the Veteran's death 
reveals that the Veteran had multiple significant 
disabilities, both service connected and non-service 
connected.  The Board notes the significant impairment caused 
by the Veteran's service-connected degenerative joint disease 
of the lumbar spine, as evidenced by a 100 percent schedular 
rating during the relevant SMC claim period.  There was 
additional impairment caused by the Veteran's service-
connected knee disabilities, which included unsuccessful knee 
replacement.  

In addition, the degree of impairment, including the need for 
the aid and attendance of another person, caused by service-
connected and non-service-connected disability has not been 
differentiated in this case.  In the medical opinions that 
list the significantly impairing disabilities that caused the 
Veteran to require the aid and assistance of another person, 
the significant service-connected disabilities of the back 
and knees are always included.  There is no competent opinion 
of record that adequately differentiates service-connected 
disabilities from the non-service-connected disabilities, or 
that shows that the Veteran's need for aid and attendance 
during his lifetime was based primarily on non-service-
connected disabilities.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996). 

While not all the aid and attendance criteria are met in this 
Veteran's case, the guiding regulation that outlines factual 
criteria for determining the need for the aid and assistance 
of another person specifically provides that it is not 
required that all of the disabling conditions enumerated be 
present before a favorable rating based on the need for aid 
and attendance be made.  38 C.F.R. § 3.352(a).  Based on the 
evidence, the Board finds that the evidence shows that the 
Veteran requires the regular aid and attendance of another 
person to dress or undress himself, for bathing and attending 
to the wants of nature, and the Veteran requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily 


environment.   For these reasons, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for an award of special monthly compensation based 
on the need for the regular aid and attendance of another 
person have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

SMC based on the need for aid and attendance, for accrued 
benefits purposes, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


